DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a specimen measurement apparatus, classified in G01N35/04.
II. Claims 18-20, drawn to a method performed in a specimen measurement apparatus, classified in G01N35/04.
The inventions are independent or distinct, each from the other because:
Inventions of group I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of moving as claimed in group II can be practiced by hand, and does not require the movement mechanism.  Further, the process of group II can also be practiced by another and materially different apparatus such as an apparatus without a measurement unit.  Additionally, the apparatus of group I could be used to practice another and materially different process such as detecting/measuring a specimen.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions have acquired a separate status in the art in view of their different classification; and/or
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries); and/or
d.	The prior art applicable to one invention would not likely be applicable to another invention; and/or
e. 	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Joshua Smith on 4/13/22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/18/19, 2/25/20, 5/15/20, 7/2/20, 1/5/21, 4/9/21, 6/22/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 1-20 are pending with claims 1-17 being examined and claims 18-20 deemed withdrawn.
Claim Objection
Claim 16 is objected to because “perform detection operation” in line 2 should read as “performs the/a detection operation”.  The examiner notes that “detection operation” has not been recited previously and suggests providing clarification on what defines the operation. 

Claim 17 is objected to because “perform operation" in line 9 does not read clearly.  Perhaps an article should be provided prior to “operation”. 

Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information obtaining unit configured to obtain” in claims 14 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The disclosure describes the “information obtaining unit” as #61 in [20] of the specification and shown in Figure 4.  The information obtaining unit is described as part of the controller (see Figure 4).  Therefore, for purposes of examination, the examiner will interpret the “information obtaining unit” of claims 14 and 15 to be defined by part of a controller or processor which performs the claimed function of determining the presence or absence of a container or cap, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear in lines 5-6 whether the movement mechanism is required definitively or not. Specifically, lines 3-4 recite that a detector can detect a container or a cap, and therefore, the container is not required and could just be a cap.  However, lines 5-6 then recite that the movement mechanism moves the container or the detector. Similarly, lines 7-8 are also ambiguous for the same reasons as they recite the movement of the container/detector. So if the container is not required, and the cap is what is detected by the detector, then is the movement mechanism required and does it only move the detector?  If the cap must be on the container, such that the detector detects either the container or the cap on the container, then perhaps the language could be clarified such that when the cap is required then it would be understood that the container is also required. If applicants clarify that each container has a respective cap in claim 1, then many of the subsequent 112b rejections below would likely be removed.
Claims 2-17 are rejected based on further claim dependency.
Regarding claim 2, it is unclear how the container/cap is detected based on distance or position.  Specifically, how can a detector detect the presence of a cap/container solely based on distance, and how can the detector detect the presence of a cap/container solely based on position?  Is this just an inherent feature of the detector where the detector will not detect anything if it is not in the viewing field (in the proper location/position or close enough distance) of the detector? Without clarification, the examiner will interpret any detector which identifies a container or cap as satisfying the limitations.
As to claim 3, it remains unclear how the detector detects the container/cap based on output from the movement mechanism motor encoder.  If the movement mechanism motor encoder is what is providing the information, then what is the detector actually detecting?
As to claim 5, how is the moving distance of the container is related to the detection of the cap. If the cap is what is detected, then it is unclear what moving distance (since it would not be the container) is attempting to be recited.
Regarding claim 5, it is unclear how the container/cap is detected based on distance. Is this just an inherent feature of the detector where the detector will not detect anything if it is not in the viewing field (in the proper location/position or close enough distance) of the detector? Without clarification, the examiner will interpret any detector which identifies a container or cap as satisfying the limitations.
As to claim 7, how is the moving distance of the detector is related to the detection of the cap or container. If the cap is what is detected, then it is unclear what moving distance (since it would not be the container) is attempting to be recited.
Regarding claim 7, it is unclear how the container/cap is detected based on the detector moving distance. Is this just an inherent feature of the detector where the detector will not detect anything if it is not in the viewing field (in the proper location/position or close enough distance) of the detector? Without clarification, the examiner will interpret any detector which identifies a container or cap as satisfying the limitations.
As to claim 8, it is unclear how a singular moving mechanism moves both the detector and the container. How are they both moved together by a singular moving mechanism?
Regarding claim 9, it is unclear whether the movement mechanism is required definitively or not. Specifically, lines 3-4 of claim 1 recite that a detector can detect a container or a cap, and therefore, the container is not required and could just be a cap.  So if the container is not required, and the cap is what is detected by the detector, then is the movement mechanism required and does it only move the detector?  If the cap must be on the container, such that the detector detects either the container or the cap on the container, then perhaps the language could be clarified such that when the cap is required then it would be understood that the container is also required.
As to claim 9, “the cap of each container” does not have sufficient antecedent basis. Claim 9 recites a plurality of containers, but those containers do not all have corresponding caps.  Therefore, each container is not yet recited as having a cap.
Regarding claim 11, it is unclear whether the movement mechanism is required definitively or not. Specifically, lines 3-4 of claim 1 recite that a detector can detect a container or a cap, and therefore, the container is not required and could just be a cap.  So if the container is not required, and the cap is what is detected by the detector, then is the movement mechanism required and does it only move the detector?  If the cap must be on the container, such that the detector detects either the container or the cap on the container, then perhaps the language could be clarified such that when the cap is required then it would be understood that the container is also required.
As to claim 11, “the cap of each container” does not have sufficient antecedent basis. Claim 11 recites a plurality of containers, but those containers do not all have corresponding caps.  Therefore, each container is not yet recited as having a cap.
Regarding claim 12, it is unclear what the “disposition” is describing.  What feature is the “disposition” referring to, and how does the container have a disposition?
As to claim 15, it is unclear how the detector/controller detects presence or absence of a cap/container based on a time at which the cap/container is detected. If the cap/container is detected, then its presence is already confirmed, and it is unclear how time would further aid or contribute to the detection result.  Additionally, how does detection of the cap relate to the detection of the position of the container as recited in the last line of the claim. How can cap detection be related to container position detection, and how does container position actually enable the determination of the presence or absence of the cap?
Regarding claim 17, it is unclear if a measurement sample is the same as a specimen that is measured in claim 1. The examiner believes they are the same, and requests applicants clarify their position. If they are the same, the examiner requests that similar nomenclature be used throughout the claims.
As to claim 17, it is unclear what “in responsive to an activation of the specimen measurement apparatus” of lines 7-8 is defining.  What limitations is this adding that further define the apparatus?  How is the apparatus activated?  Is the movement mechanism rotating enough to satisfy the limitation?
As to claim 17, it is unclear how a discard operation recited in lines 9-10 takes place.  A controller alone cannot perform discarding, and the examiner believes that essential structure to perform the claimed function appears to be omitted from the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 11, 12, 13, 14, 15, 16 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Katsumi et al (US 20120045366; hereinafter “Katsumi”).
As to claim 1, Katsumi teaches a specimen measurement apparatus (Katsumi; Figs. 1, 2) comprising: 
a measurement unit configured to measure a specimen (Katsumi; #14 [80] Figs. 1, 2); 
a detector configured to detect at least one of a container that can store the specimen or a cap of the container; and a movement mechanism configured to move at least one of the container and the detector, wherein the detector detects at least one of the container or the cap in a state where the movement mechanism is moving the container relative to the detector (Katsumi teaches detector 46 to detect cap presence or absence while rack is being transported on conveyor 42; Figs. 2-3 [31, 76, 78]).  
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, Katsumi teaches the specimen measurement apparatus of claim 1, wherein the detector detects at least one of the container or the cap, based on a moving distance or a movement position by the movement mechanism (As best understood, Katsumi teaches detector 46 to detect cap presence or absence while rack is being transported on conveyor 42; Figs. 2-3 [31, 76, 78]. The position/distance at which the cap is detected and passes through the sensor vision is the position/distance at which the detection is based).  
As to claim 4, Katsumi teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism moves the container to the detector when the detector performs detection (Katsumi teaches detector 46 to detect cap presence or absence while rack is being transported on conveyor 42; Figs. 2-3 [31, 76, 78]).  
As to claim 5, Katsumi teaches the specimen measurement apparatus of claim 4, wherein the detector detects at least one of the container or the cap, based on a moving distance of the container from a reference position (Katsumi teaches detector 46 to detect cap presence or absence while rack is being transported on conveyor 42; Figs. 2-3 [31, 76, 78]. The position/distance at which the cap is detected and passes through the sensor vision is the position/distance at which the detection is based)
As to claim 9, Katsumi teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism linearly transports a specimen rack storing a plurality of containers, and the detector detects at least one of each container stored in the specimen rack or the cap of each container in a state where the movement mechanism is moving the specimen rack relative to the detector (Katsumi teaches detector 46 to detect cap presence or absence while rack is being transported on conveyor 42; Figs. 2-3 [31, 76, 78]).  
As to claim 11, Katsumi teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism transports a specimen rack storing a plurality of containers, and the detector detects the cap of each container stored in the specimen rack in a state where the movement mechanism is moving the specimen rack relative to the detector (Katsumi teaches detector 46 to detect cap presence or absence while rack is being transported on conveyor 42; Figs. 2-3 [31, 76, 78]).  
As to claim 12, Katsumi teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism comprises holders each configured to hold a container and transports the holders, and the detector detects disposition of at least one container held by at least one of the holders (Katsumi teaches detector 46 to detect cap presence or absence while rack is being transported on conveyor 42; Figs. 2-3 [31, 76, 78]. The detector detects the disposition of the container because the cap of each container is detected).  
As to claim 13, Katsumi teaches the specimen measurement apparatus of claim 1, further comprising a controller programmed to control the movement mechanism, wherein the controller is programmed to store a detection result from the detector (Katsumi teaches detector 46 to detect cap presence or absence while rack is being transported on conveyor 42; Figs. 2-3 [31, 76, 78]. Katsumi teaches controller 20; [70]).  
As to claim 14, Katsumi teaches the specimen measurement apparatus of claim 13, further comprising an information obtaining unit configured to obtain information on at least one of presence or absence of the container, or presence or absence of the cap of the container, based on the detection result from the detector stored in the controller (Katsumi teaches detector 46 to detect cap presence or absence while rack is being transported on conveyor 42; Figs. 2-3 [31, 76, 78]. Katsumi teaches controller 20 which obtains the presence/absence of the cap; [70]).
As to claim 15, Katsumi teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism comprises holders each configured to hold a container and transports the holders, and the specimen measurement apparatus further comprises an information obtaining unit configured to associate at least one of presence or absence of the container or presence or absence of the cap of the container with each holder, based on at least one of time when at least one of the container or the cap is detected, or a position of the container relative to the detector at the time of the detection (Katsumi teaches detector 46 to detect cap presence or absence while rack is being transported on conveyor 42; Figs. 2-3 [31, 76, 78].  The conveyor moves multiple racks, and also each rack has multiple holding positions.  Katsumi teaches controller 20; [70]. The position/distance/time at which the cap is detected and passes through the sensor vision is the position/distance/time at which the detection is based).
As to claim 16, Katsumi teaches the specimen measurement apparatus of claim 1, wherein the detector continuously perform detection operation while the movement mechanism moves the container relative to the detector (Katsumi teaches detector 46 to detect cap presence or absence while rack is being continuously transported on conveyor 42; Figs. 2-3 [31, 76, 78]).  

Claims 1, 2, 3, 6, 7, 13, 14, 16 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kitagawa et al (US 20130125628; hereinafter “Kitagawa”).
As to claim 1, Kitagawa teaches a specimen measurement apparatus (Kitagawa; Fig. 1) comprising: 
a measurement unit configured to measure a specimen (Kitagawa; Fig. 1, 3A, [52, 66]); 
a detector configured to detect at least one of a container that can store the specimen or a cap of the container; and a movement mechanism configured to move at least one of the container and the detector, wherein the detector detects at least one of the container or the cap in a state where the movement mechanism is moving the container relative to the detector (Kitagawa teaches a detector detects the container presence while the detector is moving; [88], Fig. 6B. Kitagawa teaches step motor which enables the detection of the presence based on width movement and the sensor B31; [88].  Kitagawa also teaches cap detection with sensor CS while moving by F11; Fig. 4 [62, 120-122, 127]).  
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, Kitagawa teaches the specimen measurement apparatus of claim 1, wherein the detector detects at least one of the container or the cap, based on a moving distance or a movement position by the movement mechanism (Kitagawa teaches a detector detects the container presence while the detector is moving; [88], Fig. 6B. Kitagawa teaches step motor which enables the detection of the presence based on width movement and the sensor B31; [88].  Kitagawa also teaches cap detection with sensor CS while moving by F11; Fig. 4 [62, 120-122, 127]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based).  
As to claim 3, Kitagawa teaches the specimen measurement apparatus of claim 2, wherein the movement mechanism includes a motor and an encoder mounted to the motor, and the detector detects at least one of the container or the cap, based on an output from the encoder (Kitagawa teaches a detector detects the container presence while the detector is moving; [88], Fig. 6B. Kitagawa teaches step motor which would have an encoder, and which enables the detection of the presence based on width movement and the sensor B31; [88]).  
As to claim 6, Kitagawa teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism moves the detector to the container when the detector performs detection  (Kitagawa teaches a detector detects the container presence while the detector is moving; [88], Fig. 6B. Kitagawa teaches step motor which enables the detection of the presence based on width movement and the sensor B31; [88].  Kitagawa also teaches cap detection with sensor CS while moving by F11; Fig. 4 [62, 120-122, 127]).  
As to claim 7, Kitagawa teaches the specimen measurement apparatus of claim 6, wherein the detector detects at least one of the container or the cap, based on a moving distance of the detector from an initial position of the detector (Kitagawa teaches a detector detects the container presence while the detector is moving; [88], Fig. 6B. Kitagawa teaches step motor which enables the detection of the presence based on width movement and the sensor B31; [88].  Kitagawa also teaches cap detection with sensor CS while moving by F11; Fig. 4 [62, 120-122, 127]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based).  
As to claim 13, Kitagawa teaches the specimen measurement apparatus of claim 1, further comprising a controller programmed to control the movement mechanism, wherein the controller is programmed to store a detection result from the detector (Kitagawa teaches a detector detects the container presence while the detector is moving; [88], Fig. 6B. Kitagawa teaches step motor which enables the detection of the presence based on width movement and the sensor B31; [88].  Kitagawa also teaches cap detection with sensor CS while moving by F11; Fig. 4 [62, 120-122, 127]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based. Kitagawa teaches an automated device controlled by controllers; [117, 120] Fig. 1).  
As to claim 14, Kitagawa teaches the specimen measurement apparatus of claim 13, further comprising an information obtaining unit configured to obtain information on at least one of presence or absence of the container, or presence or absence of the cap of the container, based on the detection result from the detector stored in the controller (Kitagawa teaches a detector detects the container presence while the detector is moving; [88], Fig. 6B. Kitagawa teaches step motor which enables the detection of the presence based on width movement and the sensor B31; [88].  Kitagawa also teaches cap detection with sensor CS while moving by F11; Fig. 4 [62, 120-122, 127]. Kitagawa teaches an automated device controlled by controllers; [117, 120] Fig. 1).  
As to claim 16, Kitagawa teaches the specimen measurement apparatus of claim 1, wherein the detector continuously perform detection operation while the movement mechanism moves the container relative to the detector (Kitagawa teaches a detector detects the container presence while the detector is moving; [88], Fig. 6B. Kitagawa teaches step motor which enables the detection of the presence based on width movement and the sensor B31; [88].  Kitagawa also teaches cap detection with sensor CS while moving by F11; Fig. 4 [62, 120-122, 127]. T).  

Claims 1, 2, 4, 5, 9, 11, 12, 13, 14, 15, 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Sawhney et al (US 20200372287; hereinafter “Sawhney”).
As to claim 1, Sawhney teaches a specimen measurement apparatus (Sawhney; Fig. 1 [46]) comprising: 
a measurement unit configured to measure a specimen (Sawhney; #108, Fig. 1 [46]); 
a detector configured to detect at least one of a container that can store the specimen or a cap of the container; and a movement mechanism configured to move at least one of the container and the detector, wherein the detector detects at least one of the container or the cap in a state where the movement mechanism is moving the container relative to the detector (Sawhney teaches detector 110/202/204 which detects containers which are moved on a linear conveyor; Figs. 1, 14-20 [100]. Sawhney teaches the rack is moved while detected; [90].  Sawhney also teaches the detection of cap presence; Fig. 30 [160]).  
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, Sawhney teaches the specimen measurement apparatus of claim 1, wherein the detector detects at least one of the container or the cap, based on a moving distance or a movement position by the movement mechanism (Sawhney teaches detector 110/202/204 which detects containers which are moved on a linear conveyor; Figs. 1, 14-20 [100]. Sawhney teaches the rack is moved while detected; [90].  Sawhney also teaches the detection of cap presence; Fig. 30 [160]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based).  
As to claim 4, Sawhney teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism moves the container to the detector when the detector performs detection (Sawhney teaches detector 110/202/204 which detects containers which are moved on a linear conveyor; Figs. 1, 14-20 [100]. Sawhney teaches the rack is moved while detected; [90].  Sawhney also teaches the detection of cap presence; Fig. 30 [160]).  
As to claim 5, Sawhney teaches the specimen measurement apparatus of claim 4, wherein the detector detects at least one of the container or the cap, based on a moving distance of the container from a reference position (Sawhney teaches detector 110/202/204 which detects containers which are moved on a linear conveyor; Figs. 1, 14-20 [100]. Sawhney teaches the rack is moved while detected; [90].  Sawhney also teaches the detection of cap presence; Fig. 30 [160]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based).
As to claim 9, Sawhney teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism linearly transports a specimen rack storing a plurality of containers, and the detector detects at least one of each container stored in the specimen rack or the cap of each container in a state where the movement mechanism is moving the specimen rack relative to the detector (Sawhney teaches detector 110/202/204 which detects containers which are moved on a linear conveyor; Figs. 1, 14-20 [100]. Sawhney teaches the rack is moved while detected; [90].  Sawhney also teaches the detection of cap presence; Fig. 30 [160]).  
As to claim 11, Sawhney teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism transports a specimen rack storing a plurality of containers, and the detector detects the cap of each container stored in the specimen rack in a state where the movement mechanism is moving the specimen rack relative to the detector (Sawhney teaches detector 110/202/204 which detects containers which are moved on a linear conveyor; Figs. 1, 14-20 [100]. Sawhney teaches the rack is moved while detected; [90].  Sawhney also teaches the detection of cap presence; Fig. 30 [160]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based).
As to claim 12, Sawhney teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism comprises holders each configured to hold a container and transports the holders, and the detector detects disposition of at least one container held by at least one of the holders (Sawhney teaches detector 110/202/204 which detects containers which are moved on a linear conveyor; Figs. 1, 14-20 [100]. Sawhney teaches the rack is moved while detected; [90].  Sawhney also teaches the detection of cap presence; Fig. 30 [160]).  
As to claim 13, Sawhney teaches the specimen measurement apparatus of claim 1, further comprising a controller programmed to control the movement mechanism, wherein the controller is programmed to store a detection result from the detector (Sawhney teaches detector 110/202/204 which detects containers which are moved on a linear conveyor; Figs. 1, 14-20 [100]. Sawhney teaches the rack is moved while detected; [90].  Sawhney also teaches the detection of cap presence; Fig. 30 [160]. Sawhney teaches the device is automated and controlled by a controller; [4, 72, 74, 81, 173, 174]).  
As to claim 14, Sawhney teaches the specimen measurement apparatus of claim 13, further comprising an information obtaining unit configured to obtain information on at least one of presence or absence of the container, or presence or absence of the cap of the container, based on the detection result from the detector stored in the controller (Sawhney teaches detector 110/202/204 which detects containers which are moved on a linear conveyor; Figs. 1, 14-20 [100]. Sawhney teaches the rack is moved while detected; [90].  Sawhney also teaches the detection of cap presence; Fig. 30 [160]. Sawhney teaches the device is automated and controlled by a controller; [4, 72, 74, 81, 173, 174]).  
As to claim 15, Sawhney teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism comprises holders each configured to hold a container and transports the holders, and the specimen measurement apparatus further comprises an information obtaining unit configured to associate at least one of presence or absence of the container or presence or absence of the cap of the container with each holder, based on at least one of time when at least one of the container or the cap is detected, or a position of the container relative to the detector at the time of the detection (Sawhney teaches detector 110/202/204 which detects containers which are moved on a linear conveyor; Figs. 1, 14-20 [100]. Sawhney teaches the rack is moved while detected; [90].  Sawhney also teaches the detection of cap presence; Fig. 30 [160]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based. Sawhney teaches the device is automated and controlled by a controller; [4, 72, 74, 81, 173, 174]).  
As to claim 16, Sawhney teaches the specimen measurement apparatus of claim 1, wherein the detector continuously perform detection operation while the movement mechanism moves the container relative to the detector (Sawhney teaches detector 110/202/204 which detects containers which are moved on a linear conveyor; Figs. 1, 14-20 [100]. Sawhney teaches the rack is moved while detected; [90].  Sawhney also teaches the detection of cap presence; Fig. 30 [160]).

Claims 1, 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 15, 16, 17 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wright et al (WO 2017152285 where US 20190234979 is used as the corresponding document; hereinafter “Wright”).
As to claim 1, Wright teaches a specimen measurement apparatus (Wright; Fig. 1 [142, 176]) comprising: 
a measurement unit configured to measure a specimen (Wright teaches multiple detectors; Fig. 1 [76, 78, 83-85, 132, 142, 176]); 
a detector configured to detect at least one of a container that can store the specimen or a cap of the container; and a movement mechanism configured to move at least one of the container and the detector, wherein the detector detects at least one of the container or the cap in a state where the movement mechanism is moving the container relative to the detector (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]).  
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, Wright teaches the specimen measurement apparatus of claim 1, wherein the detector detects at least one of the container or the cap, based on a moving distance or a movement position by the movement mechanism (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based).  
As to claim 3, Wright teaches the specimen measurement apparatus of claim 2, wherein the movement mechanism includes a motor and an encoder mounted to the motor, and the detector detects at least one of the container or the cap, based on an output from the encoder (Wright teaches a motor and an encoder on the sensor in the rotating table to determine position; [133, 153]).  
As to claim 4, Wright teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism moves the container to the detector when the detector performs detection (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]).  
As to claim 5, Wright teaches the specimen measurement apparatus of claim 4, wherein the detector detects at least one of the container or the cap, based on a moving distance of the container from a reference position (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based).  
As to claim 6, Wright teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism moves the detector to the container when the detector performs detection (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]).  
As to claim 7, Wright teaches the specimen measurement apparatus of claim 6, wherein the detector detects at least one of the container or the cap, based on a moving distance of the detector from an initial position of the detector (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based).  
As to claim 10, Wright teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism includes a rotatable table, and transports the container disposed in the rotatable table by rotating the rotatable table (Wright teaches a rotatable ring; Fig. 3 and see claim 1 above).  
As to claim 11, Wright teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism transports a specimen rack storing a plurality of containers, and the detector detects the cap of each container stored in the specimen rack in a state where the movement mechanism is moving the specimen rack relative to the detector (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]). 
As to claim 12, Wright teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism comprises holders each configured to hold a container and transports the holders, and the detector detects disposition of at least one container held by at least one of the holders (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]).  
As to claim 13, Wright teaches the specimen measurement apparatus of claim 1, further comprising a controller programmed to control the movement mechanism, wherein the controller is programmed to store a detection result from the detector (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]. Wright teaches an automated device with a controller; [77, 106, 153, 160-163]).  
As to claim 14, Wright teaches the specimen measurement apparatus of claim 13, further comprising an information obtaining unit configured to obtain information on at least one of presence or absence of the container, or presence or absence of the cap of the container, based on the detection result from the detector stored in the controller (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]. Wright teaches an automated device with a controller; [77, 106, 153, 160-163]).  
As to claim 15, Wright teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism comprises holders each configured to hold a container and transports the holders, and the specimen measurement apparatus further comprises an information obtaining unit configured to associate at least one of presence or absence of the container or presence or absence of the cap of the container with each holder, based on at least one of time when at least one of the container or the cap is detected, or a position of the container relative to the detector at the time of the detection (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based. Wright teaches an automated device with a controller; [77, 106, 153, 160-163]).  
As to claim 16, Wright teaches the specimen measurement apparatus of claim 1, wherein the detector continuously perform detection operation while the movement mechanism moves the container relative to the detector (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]).  
As to claim 17, Wright teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism includes a rotatable table which comprises holders each configured to hold a container used for preparing a measurement sample, and the specimen measurement apparatus further comprises a controller programmed to: control the movement mechanism to rotate the rotatable table for detection of at least one container by the detector in responsive to an activation of the specimen measurement apparatus and perform operation to discard the detected at least one container from the rotatable table (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based. Wright teaches an automated device with a controller; [77, 106, 153, 160-163]. As best understood, Wright teaches reasoning to discard samples; [209-210]).  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Kullenberg et al (US 20150323475; hereinafter “Kullenberg”).
As to claim 8, Katsumi teaches the specimen measurement apparatus of claim 1 (see above), wherein the movement mechanism moves the container relative to the detector when the detector performs detection (see above).  
Katsumi does not specifically teach both the container and detector moving.  However, Kullenberg teaches the analogous art of sample analysis (Kullenberg; Title, abstract [2]) where the sample container is moved in relation to the detector, where the container could be moved and the detector is stationary, where the detector is moving and the container is stationary, or where both the container and detector are moving (Kullenberg; [16]). It would have been obvious to one of ordinary skill in the art to have modified the movement mechanism for the container and the detector of Katsumi to have moved both the container and detector as in Kullenberg because Kullenberg teaches that moving both the container and detector is an obvious variant to moving either the container or the detector (Kullenberg; [16]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Kullenberg.
As to claim 8, Kitagawa teaches the specimen measurement apparatus of claim 1 (see above), wherein the movement mechanism moves the detector when the detector performs detection (see above).  
Kitagawa does not specifically teach both the container and detector moving.  However, Kullenberg teaches the analogous art of sample analysis (Kullenberg; Title, abstract [2]) where the sample container is moved in relation to the detector, where the container could be moved and the detector is stationary, where the detector is moving and the container is stationary, or where both the container and detector are moving (Kullenberg; [16]). It would have been obvious to one of ordinary skill in the art to have modified the movement mechanism for the detector and the container of Kitagawa to have moved both the container and detector as in Kullenberg because Kullenberg teaches that moving both the container and detector is an obvious variant to moving either the container or the detector (Kullenberg; [16]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sawhney in view of Kullenberg.
As to claim 8, Sawhney teaches the specimen measurement apparatus of claim 1 (see above), wherein the movement mechanism moves the container relative to the detector when the detector performs detection (see above).  
Sawhney does not specifically teach both the container and detector moving.  However, Kullenberg teaches the analogous art of sample analysis (Kullenberg; Title, abstract [2]) where the sample container is moved in relation to the detector, where the container could be moved and the detector is stationary, where the detector is moving and the container is stationary, or where both the container and detector are moving (Kullenberg; [16]). It would have been obvious to one of ordinary skill in the art to have modified the movement mechanism for the container and the detector of Sawhney to have moved both the container and detector as in Kullenberg because Kullenberg teaches that moving both the container and detector is an obvious variant to moving either the container or the detector (Kullenberg; [16]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Kullenberg.
As to claim 8, Wright teaches the specimen measurement apparatus of claim 1 (see above), wherein the movement mechanism moves either the container and the detector when the detector performs detection (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]).
Wright does not specifically teach both the container and detector moving.  However, Kullenberg teaches the analogous art of sample analysis (Kullenberg; Title, abstract [2]) where the sample container is moved in relation to the detector, where the container could be moved and the detector is stationary, where the detector is moving and the container is stationary, or where both the container and detector are moving (Kullenberg; [16]). It would have been obvious to one of ordinary skill in the art to have modified the movement mechanism for the detector and the container of Wright to have moved both the container and detector as in Kullenberg because Kullenberg teaches that moving both the container and detector is an obvious variant to moving either the container or the detector (Kullenberg; [16]).
Claim 17 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wright.
As to claim 17, Wright teaches the specimen measurement apparatus of claim 1 (see above), wherein the movement mechanism includes a rotatable table which comprises holders each configured to hold a container used for preparing a measurement sample, and the specimen measurement apparatus further comprises a controller programmed to: control the movement mechanism to rotate the rotatable table for detection of at least one container by the detector in responsive to an activation of the specimen measurement apparatus and perform operation to discard the detected at least one container from the rotatable table (Wright teaches the detection of a cap and container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140]. Wright teaches various embodiments, where the cap is detected [158], where the detector is stationary while the sample ring rotates [138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based. Wright teaches an automated device with a controller; [77, 106, 153, 160-163]).
In as much as claimed and as best understood, if it is determined that Wright does not teach performing an operation to discard the detected container from the rotatable table, then Wright does teach that it is well known that samples can spoil and would then need to be discarded.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the indexing and detecting of sample containers in the rotating table of Wright to have discarded any samples that were detected and could not be used as suggested by Wright because Wright teaches that it is well known to discard spoiled samples since they can no longer be relied upon (Wright; [209-210]).  
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Yamagata et al (US 20140314623; already of record; hereinafter “Yamagata”) teaches moving samples linearly in racks, and also the detection of the presence/absence of caps and the type of container with detector #14; Fig. 1, 3B [92, 105, 147, 150]. Yamagata teaches measuring samples using #7. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798